Title: To Thomas Jefferson from Meriwether Lewis, 8 September 1803
From: Lewis, Meriwether
To: Jefferson, Thomas


          
            Dear Sir,
            Wheeling, September 8th. 1803.
          
          It was not untill 7 O’Clock on the morning of the 31st. Utmo. that my boat was completed, she was instantly loaded, and at 10. A.M. on the same day I left Pittsburgh, where I had been moste shamefully detained by the unpardonable negligence of my boat-builder. On my arrival at Pittsburgh, my calculation was that the boat would be in readiness by the 5th. of August; this term however elapsed and the boat so far from being finished was only partially planked on one side; in this situation I had determined to abandon the boat, and to purchase two or three perogues and descend the river in them, and depend on purchasing a boat as I descended, there being none to be had at Pittsburgh; from this resolution I was dissuaded first by the representations of the best informed merchants at that place who assured me that the chances were much against my being able to procure a boat below; and secondly by the positive assureances given me by the boat-builder that she should be ready on the last of the then ensuing week, (the 13th.): however a few days after, according to his usual custom he got drunk, quarrelled with his workmen, and several of them left him, nor could they be prevailed on to return: I threatened him with the penalty of his contract, and exacted a promise of greater sobriety in future which, he took care to perform with as little good faith, as he had his previous promises with regard to the boat, continuing to be constantly either drunk or sick.
          I spent most of my time with the workmen, alternately presuading and threatening, but neither threats, presuasion or any other means which I could devise were sufficient to procure the completion of the work sooner than the 31st. of August; by which time the water was so low that those who pretended to be acquainted with the navigation of the river declared it impracticable to descend it; however in conformity to my previous determineation I set out, having taken the precaution to send a part of my baggage by a waggon to this place, and also to procure a good pilot. my days journey have averaged about 12 miles, but in some instances, with every exertion I could make was unable to exceed 4½ & 5 miles pr. day. This place is one hundred miles distant from Pittsburgh by way of the river and about sixty five by land—
          When the Ohio is in it’s present state there are many obstructions to it’s navigation, formed by bars of small stones, which in some instances are intermixed with, and partially cover large quntities of drift-wood; these bars frequently extend themselves entirely across the bed of the river, over many of them I found it impossible to pass even with my emty boat, without geting into the water and lifting her over by hand; over others my force was even inadequate to enable me to pass in this manner, and I found myself compelled to hire horses or oxen from the neighbouring farmers and drag her over them; in this way I have passed as many as five of those bars, (or as they are here called riffles) in a day, and to unload as many or more times. The river is lower than it has ever been known by the oldest settler in this country. I shall leave this place tomorrow morning, and loose no time in geting on.
          I have been compelled to purchase a perogue at this place in order to transport the baggage which was sent by land from Pittsburgh, and also to lighten the boat as much as possible. On many bars the water in the deepest part dose not exceed six inches.—
          I have the honour to be with the most perfect regard and sincere attatchment Your Obt. Servt.
          
            Meriwether Lewis.
            Capt. 1st. US Regt. Infty.
          
         